FILED
                            NOT FOR PUBLICATION                             NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FREDERICK KERPSIE,                               No. 10-70655

               Petitioner - Appellant,           Tax Ct. No. 21009-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Frederick Kerpsie appeals pro se from the Tax Court’s decision granting

summary judgment for the Commissioner of Internal Revenue in his action

challenging a notice of federal tax lien. We have jurisdiction under 26 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7482(a). We review de novo. Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir.

2002). We affirm.

      Because Kerpsie failed to oppose the Commissioner’s summary judgment

motion or file his own motion for summary judgment as ordered by the Tax Court,

he has waived any challenge to the Tax Court’s decision sustaining the filing of the

notice of federal tax lien. See Jenkins v. County of Riverside, 398 F.3d 1093, 1095

n.4 (9th Cir. 2005) (per curiam) (plaintiff waived challenge to claims by failing to

raise them in opposition to defendant’s motion for summary judgment). Moreover,

there is no merit to Kerpsie’s primary contentions on appeal that the Sixteenth

Amendment was never properly ratified, that no statute imposes liability for

income tax, or that the payment of income tax is voluntary. See, e.g., United States

v. Nelson (In Re Becraft), 885 F.2d 547, 548-49 (9th Cir. 1989); Wilcox v. Comm’r,

848 F.2d 1007, 1008 (9th Cir. 1988) (“[P]aying taxes is not voluntary.”).

      Kerpsie’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-70655